UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4532



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BILLY EUGENE PROFFITT, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-04-43)


Submitted:   March 17, 2006                 Decided:   March 29, 2006


Before WILLIAMS and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Haakon Thorsen, Charlotte, North Carolina, for Appellant.   Amy
Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Billy Eugene Proffitt, Jr., appeals his conviction and

sentence following a guilty plea to conspiracy to manufacture and

possess    with    intent     to   distribute      at     least    500    grams    of

methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a)(1)

(2000).    Proffitt’s attorney on appeal has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but raising as potential

issues whether Proffitt’s federal conviction subjected him to

double jeopardy and whether his counsel was ineffective.                    Proffitt

was notified of his right to file a pro se supplemental brief, but

has not done so.        Finding no reversible error, we affirm.

           We find Proffitt’s claim of double jeopardy without

merit.     It     is   well-settled      that   under     the    dual    sovereignty

doctrine, federal prosecutions are not barred on double jeopardy

grounds by a previous state prosecution for the same or similar

conduct.   United States v. Christmas, 222 F.3d 141, 145 (4th Cir.

2000) (citing Abbate v. United States, 359 U.S. 187 (1959)).

           Next,       we   find   Proffitt’s     ineffective       assistance     of

counsel claim is not properly raised on direct appeal.                     Claims of

ineffective assistance are not cognizable on direct appeal unless

conclusively      established      on    the    record.         United    States   v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                         To allow for

adequate    development       of   the    record,       claims    of     ineffective


                                        - 2 -
assistance generally should be brought in a 28 U.S.C. § 2255 (2000)

motion.   United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).

We find no evidence in the record conclusively establishing trial

counsel’s ineffectiveness.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Proffitt’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave   to   withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument   would    not   aid    the

decisional process.



                                                                        AFFIRMED




                                      - 3 -